Exhibit 10.3

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

AVENUE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (this “Agreement”) is
adopted this 26 day of October, 2007, by and between AVENUE BANK, a
state-chartered commercial bank located in Nashville, Tennessee (the “Bank”),
and RONALD SAMUELS (the “Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Base Salary” means the annualized cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards, and
other fees, and automobile and other allowances paid to the Executive for
employment rendered (whether or not such allowances are included in the
Executive’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Executive pursuant to
all qualified or non-qualified plans of the Bank and shall be calculated to
include amounts not otherwise included in the Executive’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
the Bank; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Executive.

 

1.2 “Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Bank as from time to time
constituted.



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

1.5 “Change in Control” means a change in the ownership or effective control of
the Bank, or in the ownership of a substantial portion of the assets of the
Bank, as such change is defined in Code Section 409A and regulations thereunder.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.7 “Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank. The Executive shall be deemed to be disabled if
determined to be totally disabled by the Social Security Administration. The
Executive will also be deemed to be disabled if determined to be disabled in
accordance with a disability insurance program covering employees of the Bank
provided that the definition of “disability” applied under such insurance
program complies with the requirements of the preceding sentence. Upon the
request of the Plan Administrator, the Executive must submit proof to the Plan
Administrator of the Social Security Administration’s or the provider’s
determination.

 

1.8 “Early Termination” means Separation from Service before attainment of
Normal Retirement Age except when such Separation from Service occurs within
twenty-four (24) months following a Change in Control or due to death or
Termination for Cause.

 

1.9 “Effective Date” means September 1, 2007.

 

1.10 “Normal Retirement Age” means November 1, 2011.

 

1.11 “Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.

 

1.12 “Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.13 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.

 

1.14

“Separation from Service” means termination of the Executive’s employment with
the Bank for reasons other than death. Whether a Separation from Service has
occurred is determined in accordance with the requirements of Code Section 409A
based on whether the facts and circumstances indicate that the Bank and
Executive reasonably anticipated

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

  that no further services would be performed after a certain date or that the
level of bona fide services the Executive would perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding thirty-six (36) month period (or the full period of
services to the Bank if the Executive has been providing services to the Bank
less than thirty-six (36) months).

 

1.15 “Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

1.16 “Termination for Cause” means Separation from Service for:

 

  (a) Gross negligence or gross neglect of duties to the Bank;

 

  (b) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Bank; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive’s employment
and resulting in a material adverse effect on the Bank.

Article 2

Distributions During Lifetime

 

2.1 Normal Retirement Benefit. Upon Separation from Service on or after
attaining Normal Retirement Age, the Bank shall distribute to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is an
amount equal to sixty percent (60%) of the average Base Salary for the sixty
(60) full months immediately preceding Separation from Service. If Separation
from Service is prior to sixty (60) full months of employment, then Base Salary
is the average of Base Salary for the period served.

 

  2.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following the Separation from Service. The annual benefit shall
be distributed to the Executive for the greater of: (i) fifteen (15) years; or
(ii) the Executive’s lifetime.

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

2.2 Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

  2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is an
amount equal to sixty percent (60%) of the average Base Salary for the sixty
(60) full months immediately preceding Separation from Service subject to the
following vesting schedule:

 

Date in which Separation from Service occurs

   Vesting Percentage  

Before 11/1/2007

     0 % 

11/1/2007 – 10/31/2008

     20 % 

11/1/2008 – 10/31/2009

     40 % 

11/1/2009 – 10/31/2010

     60 % 

11/1/2010 – 10/31/2011

     80 % 

After 10/31/2011

     100 % 

If Separation from Service is prior to sixty (60) full months of employment,
then Base Salary is the average Base Salary for the period served.

 

  2.2.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for the greater of: (i) fifteen (15) years; or
(ii) the Executive’s lifetime.

 

2.3 Disability Benefit. If the Executive experiences a Disability which results
in a Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 

  2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is an
amount equal to sixty percent (60%) of the average Base Salary for the sixty
(60) full months immediately preceding Separation from Service subject to the
following vesting schedule:

 

Date in which Separation from Service occurs

   Vesting Percentage  

Before 11/1/2007

     0 % 

11/1/2007 – 10/31/2008

     20 % 

11/1/2008 – 10/31/2009

     40 % 

11/1/2009 – 10/31/2010

     60 % 

11/1/2010 – 10/31/2011

     80 % 

After 10/31/2011

     100 % 

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

If Separation from Service is prior to sixty (60) full months of employment,
then Base Salary is the average Base Salary for the period served.

 

  2.3.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for the greater of: (i) fifteen (15) years; or
(ii) the Executive’s lifetime.

 

2.4 Change in Control Benefit. If a Change in Control occurs, followed within
twenty (24) months by a Separation from Service, the Bank shall distribute to
the Executive the benefit described in this Section 2.4 in lieu of any other
benefit under this Article.

 

  2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is an
amount equal to sixty percent (60%) of the average Base Salary for the sixty
(60) full months immediately preceding Separation from Service. If Separation
from Service is prior to sixty (60) full months, then Base Salary is the average
Base Salary for the period served.

 

  2.4.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for the greater of: (i) fifteen (15) years; or
(ii) the Executive’s lifetime.

 

  2.4.3 Excess Parachute Payment Gross-up. If any benefit distributable under
this Agreement would create an excise tax under the excess parachute rules of
Code Section 280G, the Bank shall distribute to the Executive an additional
amount (the “Gross-up”) equal to: the Executive’s excise penalty tax and any
Medicare or Social Security taxes under this Agreement amount divided by the
difference between (one minus the sum of (the penalty tax rate plus the
Executive’s marginal income tax rate)). The Gross-up shall be paid in the same
matter as in Section 2.4.2.

 

2.5

Medicare/Social Security Gross-Up. The Bank shall annually pay to the Executive
an amount equal to the Medicare and Social Security taxes attributable to the
Executive under this Agreement. The Bank shall calculate the amount due to the
Executive by multiplying, one and forty-five one hundredths percent
(1.45%) times any amounts under

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

  this Agreement causing Medicare taxes and by multiplying six and twenty one
hundred percent (6.20%) times any amounts under this Agreement causing Social
Security taxes for amounts below the FICA Wage Limit. If the Executive’s Social
Security wages exceed the FICA Wage Limit and this Agreement does not cause any
additional Social Security tax to be paid by the Executive, Social Security
taxes will not be grossed up under this Agreement.

The Medicare/Social Security gross-up shall be paid within two and one-half (2
 1⁄2) months following the end of each calendar year.

 

2.6 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.6 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

2.7 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code section 409A. Any such
distribution will decrease the Executive’s benefits distributable under this
Article 2.

 

2.8 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (b) must, for benefits distributable under Section 2.5, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3, 2.4 and
2.5, delay the commencement of distributions for a minimum of five (5) years
from the date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

Article 3

Distribution at Death

 

3.1 Death During Active Service. If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 3.1. This benefit shall be distributed in lieu of any benefit under
Article 2.

 

  3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is an
amount equal to sixty percent (60%) of the average Base Salary for the sixty
(60) full months immediately preceding Separation from Service. If Separation
from Service is prior to sixty (60) full months of employment, then Base Salary
is the average Base Salary for the period served.

 

  3.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments for fifteen (15) years
commencing within sixty (60) days following the Executive’s death. The
Beneficiary shall be required to provide to the Bank the Executive’s death
certificate.

 

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived; provided, however, for
benefits payable under Article 2, if the Executive has received less than one
hundred eighty (180) equal consecutive monthly installments, the Beneficiary
shall continue to receive the same amounts at the same times until the sum of
the installments to the Beneficiary and Executive total one hundred eighty
(180).

 

3.3 Death Before Benefit Distributions Commence. If the Executive is entitled to
benefit distributions under this Agreement but dies prior to the date that
commencement of said benefit distributions are scheduled to be made under this
Agreement, the Bank shall distribute to the Beneficiary the same benefits to
which the Executive was entitled prior to death, except that the benefit
distributions shall commence within sixty (60) days following the Executive’s
death for a total of one hundred eighty (180) equal consecutive monthly
installments.

Article 4

Beneficiaries

 

4.1 In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

4.2

Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

  designated agent. If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Plan Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Plan Administrator, executed by the Executive’s spouse and returned to
the Plan Administrator. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Executive shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Plan Administrator’s rules and procedures. Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the
Executive’s estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Executive shall not be entitled to, and the Bank shall not
distribute, any benefit under this Agreement if the Executive’s employment with
the Bank is terminated by the Bank or an applicable regulator due to a
Termination for Cause.

 

5.2 Suicide or Misstatement. No benefit shall be earned or distributed if the
Executive commits suicide within two (2) years after the Effective Date, or if
an insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

5.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Executive shall not be entitled to, and the Bank shall not distribute, any
benefit under this Agreement if the Executive is subject to a final removal or
prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act. Notwithstanding anything
herein to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, shall be subject to and conditioned upon compliance
with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part 359, Golden Parachute
Indemnification Payments and any other regulations or guidance promulgated
thereunder.

 

5.4 Forfeiture Provision. The Executive shall forfeit any non-distributed
benefits under this Agreement if during the term of this Agreement and within
thirty-six (36) months following a Separation from Service, the Executive,
directly or indirectly, either as an individual or as a proprietor, stockholder,
partner, officer, director, employee, agent, consultant or independent
contractor of any individual, partnership, corporation or other entity
(excluding an ownership interest of three percent (3%) or less in the stock of a
publicly-traded company):

 

  (i) becomes employed by, participates in, or becomes connected in any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution if the Executive’s responsibilities
will include providing banking or other financial services within twenty-five
(25) miles of any office maintained by the Bank as of the date of the
termination of the Executive’s employment;

 

  (ii) participates in any way in hiring or otherwise engaging, or assisting any
other person or entity in hiring or otherwise engaging, on a regular or
temporary, part-time or full-time basis, any individual who was employed by the
Bank as of the date of termination of the Executive’s employment;

 

  (iii) assists, advises, or serves in any capacity, representative or
otherwise, any third party in any action against the Bank or transaction
involving the Bank;

 

  (iv) sells, offers to sell, provides banking or other financial services,
assists any other person in selling or providing banking or other financial
services, or solicits or otherwise competes for, either directly or indirectly,
any orders, contract, or accounts for services of a kind or nature like or
substantially similar to the financial services performed or financial products
sold by the Bank (the preceding hereinafter referred to as “Services”), to or
from any person or entity from whom the Executive or the Bank, to the knowledge
of the Executive provided banking or other financial services, sold, offered to
sell or solicited orders, contracts or accounts for Services during the three
(3) year period immediately prior to the termination of the Executive’s
employment;

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

  (v) divulges, discloses, or communicates to others in any manner whatsoever,
any confidential information of the Bank, to the knowledge of the Executive,
including, but not limited to, the names and addresses of customers or
prospective customers, of the Bank, as they may have existed from time to time,
of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Bank, earnings
or other information concerning the Bank. The restrictions contained in this
subparagraph (v) apply to all information regarding the Bank, regardless of the
source who provided or compiled such information. Notwithstanding anything to
the contrary, all information referred to herein shall not be disclosed unless
and until it becomes known to the general public from sources other than the
Executive.

 

5.5 Change in Control. The forfeiture provision detailed in Section 5.4 hereof
shall not be enforceable following a Change in Control.

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3 Binding Effect of Decisions. Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

6.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

6.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.

 

6.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

Article 7

Claims and Review Procedures

 

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  7.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice or statement received by the claimant, the
claim must be made within sixty (60) days after such notice or statement was
received by the claimant. All other claims must be made within one hundred
eighty (180) days of the date on which the event that caused the claim to arise
occurred. The claim must state with particularity the determination desired by
the claimant.

 

  7.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial ninety (90) day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  7.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  7.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.

 

8.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit shall be the
vested benefit as specified in Article 2 or Article 3 as applicable as of the
date this Agreement is terminated. Except as provided in Section 8.3, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement. Rather, upon such termination benefit distributions will be made
at the earliest distribution event permitted under Article 2 or Article 3.

 

8.3 Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of this Agreement and further provided
that all the Bank’s arrangements which are substantially similar to this
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of such
termination;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other arrangements that would
be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

the Bank may distribute the amount the Executive is vested in under this
Agreement, determined as of the date of the termination of this Agreement, to
the Executive in a lump sum subject to the above terms.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank’s right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive’s
right to terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

9.5 Applicable Law and Forum. This Agreement and all rights hereunder shall be
governed by the laws of the State of Tennessee, except to the extent preempted
by the laws of the United States of America. Any legal action arising out of or
related to this Agreement shall be brought in a court of competent jurisdiction
located in Davidson County, Tennessee.

 

9.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7 Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural. This
Agreement shall be interpreted without the benefit of any rule of interpretation
or construction under which a contract is or may be construed against the
drafter.

 

9.10 Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

 

9.12 Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein. The parties agree
that a court of competent jurisdiction shall have the power to revise or reform
this Agreement, if necessary, to make this Agreement enforceable to the maximum
extent permitted by law.

 

9.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 

Avenue Bank

111 Tenth Avenue South, Suite 400

Nashville TN 37203

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
registered or certified mail to the last known address of the Executive.

 

9.14

Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

 

 

 

  necessary by the Bank to ensure that the entire amount of any distribution
from this Agreement is deductible, the Bank may delay payment of any amount that
would otherwise be distributed under this Agreement. The delayed amounts shall
be distributed to the Executive (or the Beneficiary in the event of the
Executive’s death) at the earliest date the Bank reasonably anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).

 

9.15 Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE     AVENUE BANK

/s/ Ronald Samuels

    By:  

/s/ Kent Cleaver

Ronald Samuels     Title:   Chief Operating Officer

 



--------------------------------------------------------------------------------

Avenue Bank

Supplemental Executive Retirement Plan Agreement

Beneficiary Designation Form

 

 

 

{    } New Designation

 

{    } Change in Designation

I, Ronald Samuels, designate the following as Beneficiary under this Agreement:

 

Primary:

             %            % 

Contingent:

             %            % 

Notes:

 

  •   PRINT CLEARLY or TYPE the name(s) of the Beneficiary(ies).

 

  •   To name a trust as a Beneficiary, provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

  •   To name your estate as a Beneficiary, write “Estate of [your name]”.

 

  •   Be aware that none of the contingent Beneficiaries will receive anything
unless ALL of the primary beneficiaries predecease you.

I understand that I may change these Beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary(ies) predeceases me, or, if I have named my spouse as a Beneficiary
and I become divorced or legally separated from such spouse.

 

Name:  

 

      Signature:  

 

    Date:  

 

Received by the Plan Administrator this      day of             , 200  

 

By:

 

 

Title:

 

 

 